PLATT, District Judge.
The merchandise in question consists of articles known as “bone swords.” They were assessed for duty by the collector under-the provisions of Tariff Act July 24, 1897, c. 11. § 1, Schedule C, par. 154, 30 Stat. 163 (U. S. Comp. St. 1901, p. 1641), the importers claiming the same properly dutiable, among other provisions, under Schedule N, par. 449, 30 Stat. 193 (U. S. Comp. St. 1901, p. 1678),,of said act. Said paragraphs are as follows:
“154. Swords, sword-blades, and side-arms, thirty-five per centum ad valorem.
“449. Manufactures of bone * * * or of which the substances or either of them is the component material of chief value, not specially provided for in this act, thirty per centum ad valorem.”
These articles are curios, and are used as ornaments or for purposes of decoration. The evidence shows they are known as “bone swords” to distinguish them from regular swords. I do not think they are *65the swords which Congress had in mind when it enacted paragraph 154. They are properly described by paragraph 449.
The decision of the Board of Appraisers is reversed on the authority of Downing v. U. S. (C. C.) 141 Fed. 490.